NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2396-18T3

GRACE S. WONG,

          Plaintiff-Appellant,

v.

VALLEY NATIONAL BANK,

          Defendant-Respondent,

and

ROBERT G. SCHROEDER
and 561 BROADWAY, LLC,

     Defendants.
__________________________

                    Submitted March 4, 2020 – Decided March 19, 2020

                    Before Judges Haas and Enright.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Bergen County, Docket No. C-
                    000324-18.

                    Grace S. Wong, appellant pro se.
            Saiber LLC, attorneys for respondent (James Henry
            Forte and John M. Losinger, on the brief).

PER CURIAM

      Plaintiff Grace S. Wong appeals from the Chancery Division's January 31,

2019 order granting defendant Valley National Bank's motion to dismiss her

complaint in which she again attempted to challenge the priority of defendant's

purchase money mortgage in a related, and completed, foreclosure action. We

affirm.

      The parties are fully familiar with the lengthy procedural history of this

matter that is summarized in our earlier decision in Valley Nat'l Bank v. 561

Broadway, LLC, Docket Nos. A-1664-16 and A-4203-16 (App. Div. Oct. 24,

2018) (slip op. at 1-5). In that appeal, we affirmed the Chancery Division's

determination that defendant's mortgage on the subject property had first priority

over plaintiff's subsequent filed lien in the foreclosure action defendant brought

against 561 Broadway LLC. Id. at 5. In doing so, we rejected plaintiff's repeated

contentions, brought both during the foreclosure action and in subsequent,

unsuccessful motions for reconsideration, that defendant obtained its mortgage

by fraud, and that its loan was not secured by a purchase money mortgage

because defendant allegedly did not provide any funds to the seller. Id. at 5-7.



                                                                          A-2396-18T3
                                        2
      Following our decision, defendant sold the property to a third party at a

December 7, 2018 sheriff's sale. That same day, plaintiff filed a new complaint

against defendant in the Chancery Division asserting that defendant materially

misrepresented the nature of the mortgage in the foreclosure action, and should

not have been granted first priority over plaintiff's later filed lien.

      Because these contentions were identical to those raised by plaintiff in the

foreclosure action, defendant filed a motion to dismiss the complaint based upon

the doctrines of collateral estoppel and res judicata. Following oral argument,

Judge James J. DeLuca granted defendant's motion and dismissed plaintiff's

complaint with prejudice. In his comprehensive written opinion, Judge DeLuca

explained that plaintiff's

             [c]omplaint is the eighth iteration . . . of either a motion
             for reconsideration or appeal stemming from the
             [orders entered in the foreclosure action. Plaintiff] has
             unsuccessfully asserted the same set of repackaged
             claims in each of the aforementioned actions. She has
             had ample opportunity to prove and plead her claims at
             every level of the New Jersey judicial system, and the
             claims have been determined to be without merit. No
             further discovery will provide [plaintiff] with evidence
             to prove her claims. Therefore, dismissal, with
             prejudice, is the appropriate remedy.

      On appeal, plaintiff repeats the same contentions she unsuccessfully

raised in the Chancery Division. Having considered these arguments in light of


                                                                            A-2396-18T3
                                          3
the record and applicable legal principles, we conclude they are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

As Judge DeLuca found, plaintiff's claims were clearly barred by the doctrines

of collateral estoppel and res judicata. Therefore, we affirm substantially for

the reasons expressed by Judge DeLuca in his thoughtful written decision that

thoroughly addressed plaintiff's arguments.

      Affirmed.




                                                                        A-2396-18T3
                                       4